Case 1:17-cv-04780-MKB-RLM Document 209 Filed 09/09/20 Page 1 of 2 PageID #: 2017




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------x
  ASHLEIGH MASON, et al.,

                                                Plaintiffs,                MEMORANDUM
                                                                           AND ORDER

                              -against-                                    17-CV-4780 (MKB)

  LUMBER LIQUIDATORS, INC.,

                                                 Defendant.
  -------------------------------------------------------------x

  ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

           In April 2019, defendant sent arbitration agreements to all putative collective members in

  this Fair Labor Standards Act case, after which this Court instructed defendant to issue a corrective

  notice and prohibited defendant from further communicating with putative collective members

  concerning this lawsuit or arbitration. See Minute Entry and Order (May 21, 2019), Electronic

  Case Filing Docket Entry (“DE”) #75. Plaintiffs now move to compel defendant to (1) produce

  the entire contents of three arbitration email inboxes it created for this litigation and a related

  California litigation, and (2) apply previously-agreed arbitration-related search terms to the email

  inboxes of three corporate custodians of defendant and produce all responsive documents. See

  Letter Motion to Compel Arbitration-related ESI Discovery (Aug. 28, 2020), DE #205.

           The document requests underlying plaintiffs’ motion to compel were served on September

  19, 2019. See id. at 1-2. At the conclusion of a hearing held on January 3, 2020, the Court

  directed the parties to confer in good faith to resolve their remaining disputes over the scope of

  collective discovery. See Minute Entry and Order (Jan. 3, 2020), DE #180. Thereafter, the

  parties agreed on a Stipulation setting forth the scope of collective discovery, including information
Case 1:17-cv-04780-MKB-RLM Document 209 Filed 09/09/20 Page 2 of 2 PageID #: 2018




  concerning the arbitration agreement roll-out, see Proposed Scheduling Order re Scope of

  Collective Discovery (Jan. 17, 2020), DE #182, and this Court so-ordered the Stipulation on

  January 21, 2020, see Status Report Order (Jan. 21, 2020).

            It is undisputed that the parties’ agreement does not include the ESI sought here. If

  plaintiffs had a different understanding of the parties’ agreement regarding the scope of arbitration-

  related discovery, they would not have waited until after almost one year from when their requests

  were served before moving to compel a response. The misunderstanding between the parties’

  counsel may be attributable to the fact that the pending motion to compel was filed by plaintiffs’

  co-counsel, who first appeared in this case several months after the parties reached agreement on

  the scope of collective discovery.

            In any event, plaintiffs have made no showing to support their assumption that responsive

  documents are likely to be found in the email inboxes of the three custodians identified. Therefore,

  the Court concludes that the potential probative value of the outcome of a search is likely

  outweighed by the burden that would be imposed on defendant in having to run an additional ESI

  search.

            Since defendant agreed to produce the entire contents of the three arbitration email inboxes,

  which are unquestionably relevant, the Court grants plaintiffs’ motion to that limited extent.

               SO ORDERED.

  Dated:       Brooklyn, New York
               September 9, 2020
                                                    /s/   Roanne L. Mann
                                                   ROANNE L. MANN
                                                   UNITED STATES MAGISTRATE JUDGE


                                                      2
